Case 2:19-cv-07818-CBM-RAO Document 71-1 Filed 04/30/21 Page 1 of 2 Page ID #:1042



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11    NINTENDO OF AMERICA INC., a            Case No. 2:19-CV-07818-CBM-RAO
         Washington corporation
   12                                               [PROPOSED] ORDER RE
                            Plaintiff,              MONETARY SANCTIONS
   13
               v.                                   The Honorable Consuelo B. Marshall
   14
         MATTHEW STORMAN, an
   15    individual, JOHN DOES 1-10,
         individuals and/or corporations,
   16
                            Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -1-

                                                                                  152365020.1
Case 2:19-cv-07818-CBM-RAO Document 71-1 Filed 04/30/21 Page 2 of 2 Page ID #:1043



    1         Pursuant to April 30, 2021 Stipulation filed by the Parties, it is ORDERED
    2   THAT Mr. Storman shall pay the monetary sanctions of $3,100 USD, subject of the
    3   Court’s March 12, 2021 Order Re: Request for Fees, as follows:
    4         On or before June 7, 2021, Mr. Storman shall make an initial payment of
    5   $50.00 USD via wire transfer to an account to be identified by Nintendo. Mr.
    6   Storman will thereafter make payments of at least $50.00 USD no later than the
    7   fifth (5th) business day of each following month, until total payments made to
    8   Nintendo in connection with the March 12, 2021 Order are equal to $3,100 USD.
    9
   10         IT IS SO ORDERED.
   11
        DATED: ___________, 2021
   12
                                       By:
   13                                        HONORABLE CONSUELO B. MARSHALL
                                             UNITED STATES DISTRICT JUDGE
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -2-
                                                                                     152365020.1
